Case 1:20-cv-01344-AJT-IDD Document 213 Filed 06/02/21 Page 1 of 3 PageID# 2541




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

  DAVID P. DONOVAN,

                 Plaintiff,                         Civil Action No. 1:20-cv-1344

  v.

  BETH A. WILKINSON,

                 Defendant.



                 MOTION TO FILE BETH WILKINSON’S PRAECIPE
            REGARDING EXHIBIT W6 TO HER DECLARATION UNDER SEAL

        Pursuant to Local Civil Rule 5(C), Defendant Beth Wilkinson, by undersigned counsel,

 hereby moves to file her Praecipe Regarding Exhibit W6 to Her Declaration under seal.

        Defendant is filing this motion to seal because the praecipe relates to an exhibit that

 Judge Davis has previously agreed should remain under seal. Through the praecipe, Defendant

 is seeking only to inform the Court that the declaration contains an incorrect version of the

 exhibit.

        Pursuant to Local Civil Rule 5(C), Defendant provides the following non-confidential

 description of the material that has been filed under seal: a praecipe stating that Ms. Wilkinson’s

 declaration contains an incorrect document as an exhibit.
Case 1:20-cv-01344-AJT-IDD Document 213 Filed 06/02/21 Page 2 of 3 PageID# 2542




 Dated: June 2, 2021                Respectfully submitted,

                                    Beth Wilkinson


                                    By: /s/ Thomas G. Connolly
                                    Thomas G. Connolly (VA Bar No. 29164)
                                    Thomas B. Mason (pro hac vice)
                                    Jared Paul Marx (VA Bar No. 91213)
                                    HARRIS, WILTSHIRE & GRANNIS, LLP
                                    1919 M Street NW, 8th Floor
                                    Telephone: (202) 730-1300
                                    Fax: (202) 730-1301
                                    tconnolly@hwglaw.com
                                    tmason@hwglaw.com
                                    jmarx@hwglaw.com

                                    Counsel for Defendant
Case 1:20-cv-01344-AJT-IDD Document 213 Filed 06/02/21 Page 3 of 3 PageID# 2543




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this date, I caused a true copy of the foregoing motion to be

 served by ECF on all parties.




 Dated: June 2, 2021                                  /s/ Thomas G. Connolly
                                                      Thomas G. Connolly
